NUMBERS 13-07-00167-CR and 13-07-00168-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

MARQUIES MILLER,								Appellant,

v.


THE STATE OF TEXAS,							Appellee.


On appeal from the 319th District Court 

of Nueces County, Texas.

 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela 

Memorandum Opinion by Justice Rodriguez


	 In this consolidated appeal, Marquise Miller, appellant, challenges his convictions
of one count of indecency with a child in trial court cause number 05-CR-765-G and two
counts of indecency with a child in trial court cause number 05-CR-2009-G.  See Tex.
Penal Code Ann. § 21.11 (Vernon 2003).  After appellant pleaded guilty in both cases, the
trial court placed appellant on deferred adjudication community supervision, which the trial
court subsequently revoked.  The trial court adjudicated appellant guilty and sentenced him
to ten years' confinement in the first case.  A sentence of ten years' confinement for each
count in the second case was also assessed and ordered to run concurrently with the first
case.  By two issues, appellant appeals his convictions.  We dismiss for want of
jurisdiction.
I.  Background
	After appellant pleaded guilty to indecency with a child, the trial court found that
appellant's guilt was substantiated by evidence presented, appellant's plea of guilty, and
appellant's judicial confession.  Thereafter, in accordance with the terms of a plea
agreement, the trial court deferred adjudication of guilt and placed appellant on community
supervision for ten years in each case, to run concurrently.  Appellant did not appeal from
the trial court's judgment imposing deferred adjudication community supervision.
	Subsequently, the State filed motions requesting that the trial court revoke
appellant's community supervision and adjudicate appellant guilty of the original charges
in both cases.  After a hearing on the motions, the trial court found that, based on
appellant's pleas of true (1) and the evidence presented, appellant had violated the terms of
community supervision.  The trial court revoked appellant's community supervision and
adjudicated him guilty of indecency with a child in both cases. (2)  This appeal ensued.
II.  Jurisdiction
	By his first issue, appellant contends that the evidence presented by the State at the
original proceeding where he pleaded guilty was insufficient to support the trial court's
finding of guilt in count two of trial court cause number 05-CR-2009-G, and therefore, his
conviction on that count violates article 1.15 of the code of criminal procedure.  See Tex.
Code Crim. Proc. Ann. art. 1.15 (Vernon 2005).  By his second issue, appellant contends
that his guilty plea in both cases was involuntary due to his trial counsel's ineffective
representation.  The State responds that this Court lacks jurisdiction to consider the issues. 
We agree.
	In Manuel v. State, the Texas Court of Criminal Appeals addressed whether a
defendant, after pleading guilty to a felony offense, placed on deferred adjudication
community supervision, and then later adjudicated guilty, may complain of error in the
original plea proceeding.  994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).  In that case,
the court of criminal appeals concluded that a defendant, placed on deferred adjudication
community supervision, may raise issues relating to the original plea proceeding, such as
evidentiary sufficiency, only in appeals taken when deferred adjudication community
supervision is first imposed.  Id.; Ebiana v. State, 77 S.W.3d 436, 438 (Tex. App.-Corpus
Christi 2002, pet. ref'd); Clark v. State, 997 S.W.2d 365, 368 (Tex. App.-Dallas 1999, no
pet.) (concluding that a "defendant must appeal the voluntariness of his plea at the time
he is placed on deferred adjudication probation and cannot wait until he is adjudicated to
bring this issue"); see also Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001)
(finding that the voluntariness of a guilty plea may not be raised on appeal from a
plea-bargained, felony conviction).  Deferred adjudication defendants may not wait until the
trial court revokes community supervision to appeal matters related to their original plea
proceedings.  See Manuel, 994 S.W.2d at 661-62.  An exception to the above rule involves
complaints rendering the judgment void.  Nix v. State, 65 S.W.3d 664, 667-68 (Tex. Crim.
App. 2001).  Claims of ineffective assistance of counsel and involuntary pleas are
non-jurisdictional; thus, these complaints, even if true, do not render the judgment void. 
See Jordan v. State, 54 S.W.3d 783, 785 (Tex. Crim. App. 2001) ("An 'involuntary plea'
does not constitute one of those rare situations [rendering a judgment void]."); Ebiana v.
State, 77 S.W.3d 436, 438 (Tex. App.-Corpus Christi 2002, pet. ref'd) ("The court of
criminal appeals has ruled that claims of ineffective assistance of counsel are
non-jurisdictional.") (citing Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim. App. 1994));
	Here, appellant complains of the evidence produced at the original plea proceeding
and of the voluntariness of his plea due to the ineffective assistance of counsel.  Appellant
was required to raise these complaints, related to the original plea proceeding, in an appeal
taken when deferred adjudication community supervision was first imposed.  See Manuel,
994 S.W.2d at 661-62.  An appeal on these grounds should have been commenced within
thirty days of the trial court's judgment deferring appellant's guilt and placing him on
community supervision.  See id.; see also Tex. R. App. P. 26.2(a)(1).  No notice of appeal
was filed from that judgment. (3)  Because appellant did not timely appeal from the trial
court's judgment deferring his guilt, this Court does not have jurisdiction to review his
complaints regarding the original plea proceeding.  See Manuel, 994 S.W.2d at 661-62.
IV.  Conclusion
	Accordingly, we dismiss appellant's appeals for want of jurisdiction.
 
 
								NELDA V. RODRIGUEZ
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 26th day of June, 2008.

1.  Appellant pleaded "true" to the following allegations:  the commission of a crime (driving with a
suspended license); failing to meet the attendance requirements of his sex offender treatment program; and
failing to pay court costs and supervision fees.  Appellant pleaded "not true" to the allegations that he had
contact with his children and that he had unsupervised visits with a minor.
2.  In cause number 05-CR-2009-G, the trial court assessed punishment for count one at ten years'
confinement in the Institutional Division of the Texas Department of Criminal Justice to run concurrently with
a sentence of ten years' confinement for count two.  In cause number 05-CR-765-G, the trial court sentenced
appellant to ten years' confinement in the Institutional Division of the Texas Department of Criminal Justice
to run concurrently with the sentences imposed in cause number 05-CR-2009.
3.  The trial court placed appellant on deferred adjudication community supervision on September 29,
2005.  The trial court revoked appellant's community supervision and adjudicated him guilty on February 27,
2007.